Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                October 24, 2019

The Court of Appeals hereby passes the following order:

A20A0408. TONYA COOPER v. GEORGIA DEPARTMENT OF HUMAN
    SERVICES.

      An administrative law judge reversed the decision of the Georgia Department
of Human Services, Division of Family and Children Services (“DFCS”), to place
Tonya Cooper’s name on the Georgia central child abuse registry. After DFCS filed
a petition for judicial review of the administrative decision in superior court, the
superior court reversed that decision. Cooper then filed this direct appeal. We lack
jurisdiction.
      Under OCGA § 5-6-35 (a) (1), a party must follow the discretionary appeal
procedures to obtain review of a superior court decision reviewing the decision of an
administrative agency. Dunlap v. City of Atlanta, 272 Ga. 523, 524 (531 SE2d 702)
(2000). Cooper’s failure to follow the proper avenue of appeal deprives this Court of
jurisdiction to consider her appeal. Accordingly, this appeal is hereby DISMISSED.



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        10/24/2019
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.